DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed April 12, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Drawings

The drawings were received on April 12, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 9, 10, 13 – 15 and 17 – 19 were rejected under 35 U.S.C. 103 as being unpatentable over Kester (US 6,682,545) in view of Hakimi-Mehr et al. (US 2009/0099651) in view of Markham (2013). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed January 11, 2021 and those set forth herein.
Applicants traverse this rejection on the grounds that the combination of a sphingolipid with a medium-to-fast evaporating solvent combined as claimed yields a durable coated surface that is resistant to bacterial adhesion and biofilm formation. None of the applied references alone or in combination teach all of the suggested 
These arguments are unpersuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., durable coated surface that is resistant to bacterial adhesion and biofilm formation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). No particular substrate is claimed in the instant claims, with claim 19 reciting particular materials of the substrate. Only solid materials were reported in the instant specification (test materials such as cover slips and endotracheal tubes (ETTs)). While some of the coated articles disclosed by Kester et al. would only be in contact with the vessel wall for short periods of time (e.g., a balloon catheter), others would remain in contact for prolonged periods of time (e.g., stents, col 2, ln 50 – 
The methods of Hakimi-Mehr are taught as suitable for coating medical devices such as stents, so the person of ordinary skill in the art would have reasonably looked to a reference such as Hakimi-Mehr for methods to prepare the coated medical devices such as stents disclosed by Kester. Markham provides information as to solvents that may be suitable for use with the ingredients that are also used to prepare the coatings. The combined prior art renders obvious the steps of the instant claims and the same steps with the same ingredients must result in the same product, even if features such as sphingolipid aggregate coating formation is not explicitly appreciated by the applied prior art. Obviousness is also based on the knowledge in the art at the time and the person of ordinary skill in the art would have a reasonable expectation of success that the methods of hm and Markham could be used to apply the disclosed sphingolipid containing coating to the substrates of Kester. 

Claims 3 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Kester, Hakimi-Mehr et al. and Markham further in view of Cuvillier (Biochim Biophys Acta, 2002). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed January 11, 2021 and those set forth herein.

As discussed in greater detail above, Kester, Hakimi-Mehr et al. and Markham are not deficient as alleged by Applicant so Cuvillier need not remedy the alleged deficiencies.

Claims 11 and 12 were rejected under 35 U.S.C. 103 as being unpatentable over Kester, Hakimi-Mehr et al. and Markham further in view of Wang (US 2008/0118544). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed January 11, 2021 and those set forth herein.
Applicants traverse this rejection on the grounds that Wang does not remedy the deficiencies of Kester, Hakimi-Mehr et al. and Markham discussed above.
As discussed in greater detail above, Kester, Hakimi-Mehr et al. and Markham are not deficient as alleged by Applicant so Wang need not remedy the alleged deficiencies.

		Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Nissa M Westerberg/Primary Examiner, Art Unit 1618